SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31July, 2015 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Blocklisting Interim Reviewdated02 July 2015 Exhibit 1.2 Blocklisting Interim Reviewdated02 July 2015 Exhibit 1.3 Director/PDMR Shareholding dated10 July 2015 Exhibit 1.4 Holding(s) in Company dated 24 July 2015 Exhibit 1.5 Director/PDMR Shareholding dated28 July 2015 Exhibit 1.6 Total voting rightsdated 31 July 2015 Exhibit 1.1 BP p.l.c. - Blocklisting Interim Review  BP p.l.c. -02July 2015 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 2 July 2015 Name of applicant: BP p.l.c. Name of scheme: The Executive Share Option Scheme Period of return: From: 1 January 2015 To: 30 June 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Denise Dillon Telephone number of contact: Exhibit 1.2 BP p.l.c. - Blocklisting Interim Review  BP p.l.c. -02July 2015 ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 2 July 2015 Name of applicant: BP p.l.c. Name of scheme: The BP Group Savings Related Share Options Period of return: From: 1 January 2015 To: 30 June 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Denise Dillon Telephone number of contact: Exhibit 1.3 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -10July 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 July 2015 that the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.2605 per share through participation in the BP ShareMatch UK Plan on 10 July 2015:- Director Dr B. Gilvary 75 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 75 shares Mr B. Looney 73 shares Mr D. Sanyal 73 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.4 BP p.l.c. - Holding(s) in Company BP p.l.c. -24July 2015 BP p.l.c. Holding(s) in Company BP p.l.c. received confirmation from The Capital Group Companies, Inc. on 22 July 2015 of the information contained below: TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii BP p.l.c. 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii The Capital Group Companies, Inc. 4. Full name of shareholder(s) (if different from 3.):iv The Capital Group Companies, Inc. ("CG") holdings Capital Guardian Trust Company Capital Research and Management Company 5. Date of the transaction and date on which the threshold is crossed or reached: v 21 July 2015 6. Date on which issuer notified: 22 July 2015 7. Threshold(s) that is/are crossed or reached: vi, vii Below 3% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary Shares (ISIN: GB0007980591) 2.8561% ADRs (ISIN: US0556221044) 0.1255% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights - C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx - Nominal Delta - - Total (A+B+C) Number of voting rights Percentage of voting rights 2.9816% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi As of 21 July 2015 The Capital Group Companies, Inc. ("CG") holdings Number of Shares: 545,176,513 Percent ofOutstanding: 2.981% Holdings by CG Management Companies and Funds: Capital Guardian Trust Company Number of Shares: 36,762 Percent of Outstanding: 0.000% Capital Research and Management Company Number of Shares: 545,139,751 Percent of Outstanding: 2.981% Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: Emily Carey 15. Contact telephone number: This notice is given in fulfillment of the obligation under DTR 5.8. Exhibit 1.5 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -28July 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 28 July 2015 by Mr H Schuster, a person discharging managerial responsibility in BP p.l.c., that on 28 July 2015 he sold 10,000 BP ordinary shares (ISIN number GB0007980591) in London at £3.94048 per share. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.6 BP p.l.c. - Total voting rights   BP p.l.c. -31July 2015 BP p.l.c. Total voting rights and share capital As at 31 July 2015, the issued share capital of BP p.l.c. comprised 18,280,533,551 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,760,042,231. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,285,616,051. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:04August 2015 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
